UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 00-24723 STAKOOL, INC. (Name of small business issuer in its charter) Nevada 88-0393257 (State or other jurisdiction of (IRS Employer Identification Incorporation or organization) Number) 8640 Philips Highway, Suite 5, Jacksonville, FL32256 (Address of principal executive offices) (904) 425-1209 (Issuer’s Telephone Number) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock: $0.0001 par value OTCQB Preferred Stock:$0.0001 par value Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [] Yes [X ] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act [] Yes[ X ] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [x] The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant as of December 31, 2011 was $2,516,272. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:We had 158,875,737 shares outstanding of common stock and 10,000,000 shares outstanding of preferred stock as of December 31, 2011. DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS A Warning About Forward-Looking Statements Part I. Financial Statements Item 1. Business 4 Item 1A.Risk Factors 7 Item IB.Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 20 Item 4. Submission of Matters to a Vote of Security Holders 20 PART II 20 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Shares 21 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 24 Item 8.Financial Statements and Supplementary Data 24 (The financial statements and supplementary data required by this Item are set forth at the end of this Annual Report on Form 10-K On page F-1) Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A.Controls and Procedures 24 Item 9B.Other Information 25 PART III Item 10.Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Summary and Compensation 26 Item 12.Security Ownership of Certain Beneficial Owners and Management And Related Stockholder Matters 29 tem 13.Certain Relationships and Related Transactions, and Director Independence 30 Item 14.Principal Accountant Fees and Services 30 PART IV Item 15.Exhibits, Financial Staements, Schedules 31 Index to Financial Statements Index to Exhibits A WARNING ABOUT FORWARD LOOKING STATEMENTS We make forward-looking statements in this annual report on Form 10-K that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our financial condition, operations, plans, objectives and performance.When we use the words “believe,” “expect,” “anticipate,” “estimate” or similar expressions, we are making forward-looking statements.Many possible events or factors could affect our future financial results and performance.This could cause our results or performance to differ materially from those expressed in our forward-looking statements.You should consider these risks when you review this annual report on Form 10-K, along with the following possible events or factors: · the financial and operating performance of our operations; · our ability to achieve and/or maintain profitability over time; · the successful execution of our growth strategies; · the impact of competition; · available market opportunities; and · the availability of working capital Additional risks and uncertainties are described elsewhere in this annual report on Form 10-K and in detail under “Item 1A. Risk Factors.”You are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date of this annual report on Form 10-K.Except where required by law, we do not undertake an obligation to revise or update any forward-looking statements, whether as a result of new information, future events or changed circumstances.Unless the context requires otherwise, the terms, “we,” “us,” and “our” refer to Stakool, Inc., a Nevada corporation. PART 1 Item 1.Business Overview History of Stakool, Inc. Stakool, Inc. was incorporated in the State of Delaware under the name, PLR, Inc. in 1993, and went through a series of name changes and reorganizations. In November 1997, PLR, Inc. changed its name to Integrated Carbonics Corp. and moved its domicile to the State of Nevada.On July 23, 1999, Integrated Carbonics Corp. changed its name to Urbana.ca, Inc. (“URBA”). On April 11, 2003, URBA changed its name to PSPP Holdings, Inc.On August 11, 2008, PSPP Holdings, Inc. changed its name to Cynosure Holdings, Inc. by filing a Certificate of Amendment to Articles of Incorporation with the State of Nevada. On August 21, 2008, the Company changed its name to Hybid Hospitality, Inc. by filing a Certificate of Amendment to the Articles of Incorporation. -4- On June 16, 2011, Stakool, Inc. entered into a Letter of Intent of Sale and Purchase with Anthus Life Corp., a privately held Nevada corporation. On July 20, 2011, Stakool, Inc. and Anthus Life Corp. executed an Agreement of Sale and Purchase wherein Anthus Life Corp received 77,588,470 shares of 79,388,470 issued and outstanding shares of Stakool, Inc. common shares, as well as 10,000,000 Preferred Shares of Stakool, Inc. in exchange for scheduled payments, totaling Three Hundred Fifty Thousand Dollars ($350,000) and 1,300,000 shares of Stakool, Inc. common stock.As of January 5, 2012, $130,000.00 has been paid to date. Anthus Life Corporation was incorporated in the State of Nevada on June 4, 2009, with its principal place of business in Jacksonville Florida. ANTHUS LIFE is founded on the belief that everyone has the power to make healthy lifestyle choices. At ANTHUS LIFE, our motivating mission is to: · Source or manufacture and distribute innovative products made with all certified natural and/or organic ingredients · Conduct continual research and development of high performance “green” products · Grow by engaging strategic partners who have proven distribution · Sustain above-average annual top-line growth with a gross profit of 35% plus · Instill a corporate culture that empowers our fellow workers with dedication and enthusiastic team spirit · Apply sensitive and respectful practices to promote sustainable social relationships and responsible corporate governance · Maintain strong business growth through profitable and complementary acquisitions ANTHUS LIFE strives to become one of the leading suppliers of natural and organic products by fulfilling the highest standards for quality, consistency, sustainability, product assortments, value-added support services and integrity in our business and personal relationships.Through trust and our commitment to quality we will build a loyal consumer following throughout North America. ANTHUS LIFE has formally launched 8 natural healthy snack bars in 2010; we will be looking to introduce additional USDA Organic Certified health bars during 2012. Nutritional and dietary criteria that ANTHUS LIFE adheres to are based on review and approval by accredited scientific food agencies and standards as set by government organizations.The Company will take acute consideration to effectively produce and package the best tasting product that is “good and better” for the consumer. -5- An experienced core management team is in place and has reviewed, studied and analyzed the natural and/or organic product market. ANTHUS LIFE will establish a procurement program and will work with outside professionals to build ANTHUS LIFE’s business, create brands through eco friendly packaging and distinctive labeling, and develop key distribution relationships. The strategy is to have ANTHUS LIFE’s brand name strongly associated on all their distributed products and to focus on finding and developing the best USDA certified natural and/or organic food product options for North America. In fact, during 2012, ANTHUS LIFE will introduce additional USDA Certified Organic health bars.Also, for 2012, ANTHUS LIFE’s R&D team is diligently working to develop additional product line extensions to include several products for the natural and organic food market as well as for the health and wellness market. ANTHUS LIFE has secured a manufacturer with the requisite governmental approval, having completed the package design and is distributing the initial product offering.ANTHUS LIFE is excited about the opportunity to bring healthy, great tasting, and natural and/or organic food products at affordable prices to the mass North American market. ANTHUS LIFE’s initial product launch includes 8 Health Bars that have: •no refined sugar•no artificial flavors•low sodium •no genetically modified products•no preservatives •no trans fat •no gluten•no cholesterol • no dairy products, and no wheat. ANTHUS LIFE is targeting the following consumers:(i) those who are already knowledgeable on the benefits of natural and/or organic foods; presenting a viable opportunity for them to taste, switch, and become loyal, to our product; (ii) parents of young children wanting a healthy snack alternative and linking the need of healthy benefits and well being, value in the price, and volume and quality; (iii) organizations in need of fundraising programs; and (iv) companies in search for new product line under their brand to add to their revenue stream. We believe that once the consumer tastes our product line, he or she will become a loyal consumer and will seek out our product because of the health benefits, value in price, quality of the product and the good taste of the product, thus becoming a returning and loyal consumer. Market indicators over the past 5 years show that the natural and/or organic product market is expanding fast, and it is only a matter of time before it enters into mainstream retailing. Even though most supermarkets sell natural and/or organic products it is our belief that consumers cannot identify with just one brand when shopping for natural and/or organic. The offerings are confusing and because they are mixed in with regular products they often become line extensions of existing products. We believe that the consumer market is ready to identify with a brand dedicated to quality, reasonably priced, great tasting organic packaged products for both children and adults. -6- According to the Organic Trade Association, organic product sales have grown at about a 20% annual rate since 1990. Organic Trade Association (OTA) is a membership-based business association that concentrates on the organic business community in North America and is located in Greenfield, MA. A March 9, 2006 article published by “Reuters Food Summit” (an internet service of the Reuters Foundation), indicates major signs showing that the natural and/or organic foods are gathering speed and that mainstream acceptance is forcing big box stores, such as Wal-Mart Inc., to double its offering of organic products in its stores. Further research shows consumers of various states, such as Washington and Oregon, for example, conscious of buying green and organic.Recent market research by Mambo Sprouts Marketing released in 2008, explained that consumers in Washington and Oregon see buying ‘green’ as a priority. More than nine in ten consumers (92%) reported buying the same (54%) or more (38%) environmentally friendly products compared to six months ago. Item 1A. Risk Factors RISK FACTORS RELATING TO STAKOOL, INC. AND ITS BUSINESS The securities offered hereby involve a high degree of risk, including risks associated with our need for further additional financing, the fact that we rely on key personnel, who may leave us, our ability to manage our growth, the fact that we may face intense competition for our services, the fact that we have not and do not plan to pay any cash dividends on our stock, that our Certificate of Incorporation and Bylaws provide for indemnification of our officers and Directors to the full extent allowed by Nevada State law, the fact that we have a limited operating history, the fact that our Board of Directors has authority to issue shares of Common Stock without shareholder approval, which shares may cause substantial dilution to our then existing shareholders, the fact that we do not currently have a market for our securities, the fact that we rely heavily on our ability to market our products, the effect that unfavorable publicity may have on our operations, and the potential volatility of our common stock when traded and the penny stock restrictions on our common stock. The securities offered herein are highly speculative and should only be purchased by persons who can afford to lose their entire investment in us, and is suitable only for investors of substantial financial means You should carefully consider the following risk factors and other information in this Prospectus before deciding to become a holder of our Common Stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. Forward Looking Statements: The statements contained in this Prospectus that are not historical fact are forward-looking statements which can be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” or “anticipates” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. We have made the forward-looking statements with management’s best estimates prepared in good faith. -7- Because of the number and range of the assumptions underlying our projections and forward-looking statements, many of which are subject to significant uncertainties and contingencies that are beyond our reasonable control, some of the assumptions inevitably will not materialize and unanticipated events and circumstances may occur subsequent to the date of this Prospectus. These forward-looking statements are based on current expectations, and we will not update this information other than required by law. Therefore, the actual experience of Anthus Life Corp, and results achieved during the period covered by any particular projections and other forward-looking statements should not be regarded as a representation by Anthus Life Corp., or any other person, that we will realize these estimates and projections, and actual results may vary materially. We cannot assure you that any of these expectations will be realized or that any of the forward-looking statements contained herein will prove to be accurate. The Company’s business is subject to the following Risk Factors (reference to “our,” “we,” “ALC,” and words of similar meaning in these Risk Factors refer to the Company): THE COMPANY IS SUBJECT TO THE RISKS INHERENT IN THE CREATION OF A NEW BUSINESS. The Company is subject to substantially all the risks inherent in the creation of a new business. As a result of its small size and capitalization and limited operating history, the Company is particularly susceptible to adverse effects of changing economic conditions and consumer tastes, competition, and other contingencies or events beyond the control of the Company. It may be more difficult for the Company to prepare for and respond to these types of risks and the risks described elsewhere in this Form 10 Registration Statement than for a company with an established business and operating cash flow. If the Company is not able to manage these risks successfully, the Company’s operations could be negatively impacted. Due to changing circumstances, the Company may be forced to change dramatically, or even terminate, its planned operations. INVESTORS MAY LOSE THEIR ENTIRE INVESTMENT IF ANTHUS LIFE CORP FAILS TO IMPLEMENT ITS BUSINESS PLAN. The company expects to face substantial risks, uncertainties, expenses, and difficulties because it is a development-stage company.ALC was formed in Nevada on June 4th 2009.The company has no demonstrable operations record of substance upon which you can evaluate the company’s business and prospects.ALC prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development.The company cannot guarantee that it will be successful in accomplishing its objectives. As of the date of this prospectus the Company has had only limited start-up operations and has generated minimal revenues.Considering these facts, independent auditors have reservation about the company’s ability to continue as a going concern in the independent auditors’ report to the financial statements filed with our Form 8-K.In addition, the company’s lack of operating capital could negatively affect the value of its common shares and could result in the loss of your entire investment. -8- WE RELY ON KEY PERSONNEL AND IF THEY LEAVE US, OUR BUSINESS PLAN AND RESULTS OF OPERATIONS COULD BE ADVERSELY AFFECTED. We rely heavily on our President, Peter Hellwig for our success.His experience and input create the foundation for our business and he is responsible for the directorship and control over our activities.Moving forward, should we lose the services of Mr. Hellwig, for any reason, we will incur costs associated with recruiting a replacement and delay in our operations.If we are unable to replace Mr. Hellwig with another suitably trained individual, we may be forced to scale back or curtail our business plan.As a result of this, your investment in us could be devalued. WE HAVE NOT AND DO NOT ANTICIPATE PAYING ANY CASH DIVIDEND ON OUR COMMON STOCK AND BECAUSE OF THIS OUR SECURITIES COULD FACE DEVALUATION IN THE MARKET. We have paid no cash dividends on our Common Stock to date and it is not anticipated that any cash dividends will be paid to holders of our Common Stock in the foreseeable future.While our dividend policy will be based on the operating results and capital needs of our business operations, it is anticipated that any earnings will be retained to finance our business operations and future expansion. CHANGES IN CONSUMER PREFERENCES AND DISCRETIONARY SPENDING MAY HAVE A MATERIAL ADVERSE EFFECT ON OUR REVENUE, RESULTS OF OPERATIONS AND FINANCIAL CONDITION. Shifts in consumer preferences away from our products, our inability to develop new products that appeal to consumers, or changes in our product mix that eliminate items popular with some consumers could harm our business. Also, our success depends to a significant extent on discretionary consumer spending, which is influenced by general economic conditions and the availability of discretionary income. Accordingly, we may experience declines in revenue during economic downturns or during periods of uncertainty. Any material decline in the amount of discretionary spending could have a material adverse effect on our sales, results of operations, business and financial condition. FLUCTUATIONS IN VARIOUS COMMODITY, PACKAGING AND SUPPLY COSTS, COULD ADVERSELY AFFECT OUR OPERATING RESULTS. The prices of the main ingredients in our offerings can be highly volatile.Supplies and prices of the various products that we use to prepare our products can be affected by a variety of factors, such as weather, seasonal fluctuations, demand, politics and economics in the producing countries. An increase in pricing of any major ingredients that we use in our products could have a significant adverse effect on our profitability In addition; higher diesel prices have, in some cases, resulted in the imposition of surcharges on the delivery of commodities to distributors. Additionally, higher diesel and gasoline prices may affect our supply costs and may affect our sales going forward. To help mitigate the risks of volatile commodity prices and to allow greater predictability in pricing, we hope to enter into fixed price or to-be-fixed priced purchase commitments. We cannot assure you that these activities will be successful or that they will not result in our paying substantially more than would have been required absent such activities.We do not presently have any multi-year pricing agreements (with fixed processing costs), and none with guaranteed volume commitments. -9- LITIGATION AND PUBLICITY CONCERNING PRODUCT QUALITY, HEALTH AND OTHER ISSUES, WHICH CAN RESULT IN LIABILITIES AND ALSO CAUSE CONSUMERS TO AVOID OUR PRODUCTS, WHICH COULD ADVERSELY AFFECT OUR RESULTS OF OPERATIONS, BUSINESS AND FINANCIAL CONDITION. Beverage and food service businesses can be adversely affected by litigation and complaints from consumers or government authorities resulting from food and beverage quality, illness, injury or other health concerns or operating issues stemming from one retail location or a limited number of retail locations. Adverse publicity about these allegations may negatively affect us, regardless of whether the allegations are true, by discouraging consumers from buying our products. We could also incur significant liabilities, if a lawsuit or claim results in a decision against us, or litigation costs, regardless of the result. BEVERAGE AND FOOD SAFETY CONCERNS AND INSTANCES OF FOOD-BORNE ILLNESSES COULD HARM OUR CONSUMERS, RESULT IN NEGATIVE PUBLICITY AND CAUSE THE TEMPORARY CLOSURE OF SOME CONSUMERS’ STORES AND, IN SOME CASES, COULD ADVERSELY AFFECT THE PRICE AND AVAILABILITY OF FRUITS, ANY OF WHICH COULD HARM OUR BRAND REPUTATION, RESULT IN A DECLINE IN SALES OR AN INCREASE IN COSTS. We consider food and beverage safety a top priority and will dedicate substantial resources towards ensuring that consumers enjoy high-quality, safe and wholesome products. However, we cannot guarantee that controls and training will be fully effective in preventing all food-borne illnesses. Furthermore, reliance on third-party suppliers and distributors increases the risk that food-borne illness incidents (such as E. coli, Hepatitis A, Salmonella or Listeria) could occur outside of our control and at multiple locations. Instances of food-borne illnesses, whether real or perceived, and whether at our consumers’ stores or those of our competitors, could harm consumers and otherwise result in negative publicity about us or the products we serve, which could adversely affect sales. If there is an incident involving consumers’ C-stores and other approved channels serving contaminated products, consumers may be harmed, our sales may decrease and our brand name may be impaired. If consumers become ill from food-borne illnesses, we could be forced to temporarily suspend some operations. If we react to negative publicity by changing our products or other key aspects of the ALC experience, we may lose consumers who do not accept those changes, and may not be able to attract enough new consumers to produce the revenue needed to make our operations profitable. In addition, we may have different or additional competitors for our intended consumers as a result of making any such changes and may not be able to compete successfully against those competitors. Food safety concerns and instances of food-borne illnesses and injuries caused by food contamination have in the past, and could in the future, adversely affect the price and availability of affected ingredients and cause consumers to shift their preferences, particularly if we choose to pass any higher ingredient costs along to consumers. As a result, our costs may increase and our sales may decline. A decrease in consumer traffic as a result of these health concerns or negative publicity, or as a result of a change in our products or smoothie experience or a temporary suspension of any of our consumer operations, could materially harm our business. -10- THE FOOD SERVICE INDUSTRY HAS INHERENT OPERATIONAL RISKS THAT MAY NOT BE ADEQUATELY COVERED BY INSURANCE. We can give no assurance that we will be adequately insured against all risks or that our insurers will pay a particular claim. Furthermore, in the future, we may not be able to obtain adequate insurance coverage at reasonable rates for our operations. We may also be subject to calls, or premiums, in amounts based not only on our own claim records but also the claim records of all other members of the protection and indemnity associations through which we may receive indemnity insurance coverage for tort liability. Our insurance policies may also contain deductibles, limitations and exclusions which, although we may believe are standard in the food service industry, may nevertheless increase our costs. THE PLANNED INCREASE IN THE NUMBER OF STORES WHERE ARE OUR PRODUCTS WILL BE AVAILABLE MAY MAKE FUTURE RESULTS UNPREDICTABLE. Our future results depend on various factors, including successful selection of new markets, market acceptance of the ALC experience, consumer recognition of the quality of our products and willingness to pay our prices (which reflect our often higher ingredient costs,) the quality and performance of our equipment and general economic conditions. In addition, as with the experience of other retail food and beverage concepts who have tried to expand nationally, we may find that the ALC concept has limited or no appeal to consumers in new markets or we may experience a decline in the popularity of the ALC experience. Newly opened stores may not succeed, future markets may not be successful and average store revenue may not meet expectations. OUR FAILURE TO MANAGE OUR GROWTH EFFECTIVELY COULD HARM OUR BUSINESS AND OPERATING RESULTS. Our plans call for a significant increase in the number of consumers. Product supply, financial and management controls and information systems may be inadequate to support our expansion. Managing our growth effectively will require us to continue to enhance these systems, procedures, and controls and to hire, train and retain management and staff. We may not respond quickly enough to the changing demands that our expansion will impose on our management, employees and existing infrastructure. We also place a lot of importance on our culture, which we believe will be an important contributor to our success. As we grow, however, we may have difficulty maintaining our culture or adapting it sufficiently to meet the needs of our operations. Our failure to manage our growth effectively could harm our business and operating results. -11- OUR QUARTERLY OPERATING RESULTS MAY FLUCTUATE SIGNIFICANTLY AND COULD FALL BELOW THE EXPECTATIONS OF INVESTORS DUE TO VARIOUS FACTORS. Our quarterly operating results may fluctuate significantly because of various factors, including: 1. The impact of inclement weather, natural disasters and other calamities, such as earthquakes and/or hurricanes; i.e.hurricanes Katrina and Rita in 2005, which could cause a delay in getting our products to our consumers; 2. unseasonably cold or wet weather conditions could cause a delay in getting our products to our consumers; 3. profitability of our operations where our products are sold, especially in new markets; 4. changes in comparable store sales and consumer visits, including the introduction of new product items; 5. variations in general economic conditions, including those relating to changes in diesel and gasoline prices; 6. negative publicity about the ingredients we use or the occurrence of food-borne illnesses or other problems at stores where our products are available; 7. changes in consumer preferences and discretionary spending; 8. increases in infrastructure costs; and 9. fluctuation in supply prices. Because of these factors, results for any one quarter are not necessarily indicative of results to be expected for any other quarter or for any year. Average consumers’ store revenue or comparable store revenue in any particular future period may decrease. In the future, our operating results may fall below the expectations of investors. In that event, the value of our Common Stock or other securities would likely decrease. OUR CONSUMERS AND SUPPLIERS COULD TAKE ACTIONS THAT HARM OUR REPUTATION AND REDUCE OUR PROFITS. Consumers and suppliers are separate entities and are not our employees. Further, we do not exercise control over the day-to-day operations of our consumers and suppliers. Any operational shortcomings of our consumers and suppliers are likely to be attributed to our system-wide operations and could adversely affect our reputation and have a direct negative impact on our profits. OUR REVENUE IS SUBJECT TO VOLATILITY BASED ON WEATHER AND VARIES BY SEASON. Seasonal factors could also cause our revenue to fluctuate from quarter to quarter. Our revenue may be lower during the winter months and the holiday season and during periods of inclement weather and higher during the spring, summer and fall months. Our revenue will likely also vary from quarter to quarter as a result of the number of trading days, that is, the number of days in a quarter when stores are open. -12- WE COULD FACE LIABILITY FROM OUR CONSUMERS, SUPPLIERS OR GOVERNMENT. A consumer, supplier or government agency may bring legal action against us based on the consumer/ supplier relationships. Various state and federal laws govern our relationship with consumers and suppliers.If we fail to comply with these laws, we could be liable for damages to consumers or suppliers and fines or other penalties. Expensive litigation with our consumers/suppliers or government agencies may adversely affect both our profits and our important relations with our consumer/suppliers. WE MAY NOT BE ABLE TO RAISE ADDITIONAL CAPITAL ON ACCEPTABLE TERMS. Developing our business may require significant capital in the future. To meet our capital needs, we expect to rely on our cash flow from operations and potentially, third-party financing. Third-party financing may not, however, be available on terms favorable to us, or at all. Our ability to obtain additional funding will be subject to various factors, including market conditions, our operating performance, lender sentiment and our ability to incur additional debt in compliance with other contractual restrictions, such as financial covenants under our credit facility. These factors may make the timing, amount, terms and conditions of additional financings unattractive. Our inability to raise capital could impede our growth. LITIGATION COULD ADVERSELY AFFECT US BY DISTRACTING MANAGEMENT, INCREASING OUR EXPENSES OR SUBJECTING US TO MATERIAL MONEY DAMAGES AND OTHER REMEDIES. Our consumers could file complaints or lawsuits against us alleging that we are responsible for some illness or injury their consumers suffered at or after a visit to their stores, or that we have problems with food quality or operations. We are also subject to a variety of other claims arising in the ordinary course of our business, including personal injury claims, contract claims and claims alleging violations of federal and state law regarding workplace and employment matters, discrimination and similar matters, and we could become subject to class action or other lawsuits related to these or different matters in the future. Regardless of whether any claims against us are valid, or whether we are ultimately held liable, claims may be expensive to defend and may divert time and money away from our operations and hurt our performance. A judgment significantly in excess of our insurance coverage for any claims could materially and adversely affect our financial condition or results of operations. Any adverse publicity resulting from these allegations may also materially and adversely affect our reputation or prospects, which in turn could adversely affect our results. The food and beverage services industry has been subject to a growing number of claims based on the nutritional content of food products they sell and disclosure and advertising practices. -13- WE MAY ALSO INCUR COSTS RESULTING FROM OTHER SECURITY RISKS WE MAY FACE IN CONNECTION WITH OUR ELECTRONIC PROCESSING AND TRANSMISSION OF CONFIDENTIAL CONSUMER INFORMATION. We rely on commercially available software and other technologies to provide security for processing and transmission of consumer credit card data. Our systems could be compromised in the future, which could result in the misappropriation of consumer information or the disruption of systems. Either of those consequences could have a material adverse effect on our reputation and business or subject it to additional liabilities. WE ARE EXPOSED TO INCREASED COSTS AND RISKS ASSOCIATED WITH COMPLIANCE WITH CHANGING LAWS, REGULATIONS AND STANDARDS IN GENERAL, AND SPECIFICALLY WITH INCREASED AND NEW REGULATION OF CORPORATE GOVERNANCE AND DISCLOSURE STANDARDS. We expect to spend an increased amount of management time and external resources to comply with existing and changing laws, regulations and standards in general, and specifically relating to corporate governance. In particular, Section 404 of the Sarbanes-Oxley Act of 2002 requires management to annually review and evaluate all of our internal control systems, and file attestations of the effectiveness of these systems by our management and by our independent auditors. This process may require us to hire additional personnel and use outside advisory services and result in additional accounting and legal expenses. If in the future our chief executive officer, chief financial officer or independent auditors determine that our controls over financial reporting are not effective as defined under Section 404, investor perceptions may be adversely affected and could cause a decline in the value of our stock. If our independent auditors are unable to provide an unqualified attestation of management’s assessment of our internal control over financial reporting, or disclaim an ability to issue an attestation, it could result in a loss of investor confidence in our financial reports, adversely affect our stock value and our ability to access the capital markets or borrow money. Failure to comply with other existing and changing laws, regulations and standards could also adversely affect the Company. THE REPORT OF OUR INDEPENDENT AUDITORS INDICATES UNCERTAINTY CONCERNING OUR ABILITY TO CONTINUE AS A GOING CONCERN AND THIS MAY IMPAIR OUR ABILITY TO RAISE CAPITAL TO FUND OUR BUSINESS PLAN. Our independent auditors have raised substantial doubt about our ability to continue as a going concern.We cannot assure you that this will not impair our ability to raise capital on attractive terms.Additionally, we cannot assure you that we will ever achieve significant revenues and therefore remain a going concern. COMPETITORS WITH MORE RESOURCES MAY FORCE US OUT OF BUSINESS. We will compete with many well-established companies, food and beverage service, C-stores and other approved channels and otherwise, on the basis of taste, quality and price of product offered, consumer service, atmosphere, location and overall guest experience.Aggressive pricing by our competitors or the entrance of new competitors into our markets could reduce our revenue and profit margins. -14- ANTHUS LIFE CORP MAY NOT BE ABLE TO ATTAIN PROFITABILITY WITHOUT ADDITIONAL FUNDING, WHICH MAY BE UNAVAILABLE. The company has limited capital resources.To date, the Company has funded its operations from limited funding and has not generated sufficient cash from operations to be profitable or to maintain sufficient inventory.Unless the Company begins to generate sufficient revenues to finance operations as a going concern, the Company may experience liquidity and solvency problems.Such liquidity and solvency problems may force the Company to cease operations if additional financing is not available. THE COST TO MEET OUR REPORTING AND OTHER REQUIREMENTS AS A PUBLIC COMPANY SUBECT TO THE EXCHANGE ACT OF 1 Subject to the reporting requirements of the Exchange Act of 1934, we will incur ongoing expenses associated with professional fees for accounting, legal, and a host of other expenses for annual reports and proxy statements.We estimate that these costs could range up to $50,000 per year in the next few years and will be higher if our business volume and activity increases. WE MAY HAVE DIFFICULTY IN ATTRACTING AND RETAINING MANAGEMENT AND OUTSIDE INDEPENDENT MEMBERS TO OUR BOARD OF DIRECTORS AS A RESULT OF THEIR CONCERNS RELATING TO THEIR INCREASED PERSONAL EXPOSURE TO LAWSUITS AND STOCKHOLDER CLAIMS BY VIRTUE OF HOLDING THESE POSITIONS IN A PUBLICLY-HELD COMPANY. The directors and management of publicly-traded corporations are increasingly concerned with the extent of their personal exposure to lawsuits and stockholder claims, as well as governmental and creditor claims which may be made against them, particularly in view of recent changes in securities laws imposing additional duties, obligations and liabilities on management and directors.Due to these perceived risks, directors and management are also becoming increasingly concerned with the availability of directors’ and officers’ liability insurance to pay on a timely basis the costs incurred in defending such claims.We currently do not carry directors’ and officers’ liability insurance.Directors’ and officers’ liability insurance has recently become much more expensive and difficult to obtain.If we are unable to provide directors’ and officers’ liability insurance at affordable rates or at all, it may become increasingly more difficult to attract and retain qualified outside directors to serve on our board of directors. We may lose potential independent board members and management candidates to other companies that have greater directors’ and officers’ liability insurance to insure them from liability or to companies that have revenues or have received greater funding to date which can offer more lucrative compensation packages.The fees of directors are also rising in response to their increased duties, obligations and liabilities as well as increased exposure to such risks.As a company with a limited operating history and limited resources, we will have a more difficult time attracting and retaining management and outside independent directors than a more established company due to these enhanced duties, obligations and liabilities. -15- WE MAY NOT ACHIEVE RESULTS SIMILAR TO THE FINANCIAL PROJECTIONS. Projections and estimated financial results are based on estimates and assumptions that are inherently uncertain and, though considered reasonable by us, are subject to significant business, economic, and competitive uncertainties and contingencies, all of which are difficult to predict and many of which are beyond our control.Accordingly, there can be no assurance that the projected results will be realized or that actual results will not be significantly lower than projected.Neither we nor any other person or entity assumes any responsibility for the accuracy or validity of the projections. OUR DIRECTORS HAVE THE RIGHT TO AUTHORIZE THE ISSUANCE OF ADDITIONAL SHARES OF OUR PREFERRED STOCK. Our directors, within the limitations and restrictions contained in our articles of incorporation and without further action by our stockholders, have the authority to issue shares of preferred stock from time to time in one or more series and to fix the number of shares and the relative rights, conversion rights, voting rights, and terms of redemption, liquidation preferences and any other preferences, special rights and qualifications of any such series.Any issuance of shares of preferred stock could adversely affect the rights of holders of our common stock. IF THERE IS A MARKET FOR OUR SECURITIES IN THE FUTURE, OUR STOCK PRICE MAY BE VOLATILE AND ILLIQUID. We can make no assurance that there will be a public market for our common Stock in the future.If there is a market for our Common Stock in the future, we anticipate that such market may be illiquid and might be subject to wide fluctuations in response to several factors, including, but not limited to the following factors: actual or anticipated variations in our results of operations; our ability or inability to generate new revenue; our ability to anticipate and effectively adapt to a developing market; our ability to attract, retain and motivate qualified personnel; consumer satisfaction and loyalty; increased competition; and conditions and trends in the market for organic and natural products. -16- SALES OF A SUBSTANTIAL NUMBER OF SHARES OF OUR COMMON STOCK INTO THE PUBLIC MARKET BY SELLING SHAREHOLDERS MAY CAUSE A REDUCTION IN THE PRICE OF OUR STOCK AND PURCHASERS WHO ACQUIRE SHARES FROM THE SELLING SHAREHOLDERS MAY LOSE SOME OR ALL OF THEIR INVESTMENTS. If a market for our shares develops, sales of a substantial number of shares of our Common Stock in the public market could cause a reduction in the price of our Common Stock.If selling Shareholders resell a substantial portion of the issued and outstanding shares of our Common Stock it could have an adverse effect on the price of our Common Stock.As a result of any such decreases in the price of our Common Stock, purchasers who acquire shares from Selling Shareholders may lose some or all of their investment. OUR EXISTING SHAREHOLDERS WILL EXPERIENCE DILUTION. We will need to raise additional funds, and these funds may not be available on favorable terms, or at all.Furthermore, if we issue equity or debt securities to raise additional funds, our existing shareholders will experience dilution, and the new equity or debt securities may have rights, preference, and privileges senior to those of our existing shareholders.If we cannot raise funds on acceptable terms, we may not be able to develop or enhance our products, execute our business plan, take advantage of future opportunities, or respond to competitive pressures or unanticipated consumer requirements. There is no assurance that we will be profitable, and we may not be able to successfully develop, manage or market our products and services.We may not be able to attract or retain qualified executives and technological personnel and our products and services may become obsolete.Government regulation may hinder our business.Additional dilution in outstanding stock ownership will be incurred due to the issuance of more shares, stock options, or the exercise of stock options, and other risks inherent in our business. IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTC BULLETIN BOARD, WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF STOCKHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies trading on the OTC Bulletin Board must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. -17- INVESTORS MAY FACE SIGNIFICANT RESTRICTIONS ON THE RESALE OF OUR COMMON STOCK DUE TO FEDERAL REGULATIONS OF PENNY STOCKS. Our Common Stock is listed on the OTC Bulletin Board, and is subject to the requirements of Rule 15(g)9, promulgated under the Securities and Exchange Act as long as the price of our Common Stock is below $4.00 per share.Under such rule, broker-dealers who recommend low-priced securities to persons other than established consumers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser’s consent prior to the transaction.The Securities Enforcement Remedies and Penny Stock Reform Act of 1990, also requires additional disclosure in connection with any trades involving a stock defined as a penny stock.Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $4.00 per share.The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it.Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. THE MARKET FOR PENNY STOCKS HAS SUFFERED IN RECENT YEARS FROM PATTERNS OF FRAUD AND ABUSE. Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · Boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; · Excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and · The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequential investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities.The occurrence of these patterns or practices could increase the volatility of our share price. -18- SHARES ELIGIBLE FOR FUTURE SALE BY OUR CURRENT STOCKHOLDERS MAY ADVERSELY AFFECT OUR STOCK PRICE. The sale of a significant number of shares of common stock at any particular time could be difficult to achieve at the market prices prevailing immediately before such shares are offered.In addition, sales of substantial amounts of common stock, including shares issued upon the exercise of outstanding options and warrants, under Securities and Exchange Commission Rule 144 or otherwise could adversely affect the prevailing market price of our common stock and could impair our ability to raise capital at that time through the sale of our securities. NEED FOR ANY GOVERNMENTAL APPROVAL OF PRINCIPAL PRODUCTS. Companies have been the target of class action lawsuits and other proceedings alleging, among other things, violations of federal and state workplace and employment laws.Proceedings of this nature, if successful, could result in our payment of substantial damages. Our results of operations may be adversely affected by legal or governmental proceedings brought by or on behalf of employees or consumers.In recent years, a number of companies, including juice companies, have been subject to lawsuits, including class action lawsuits, alleging violations of federal and state law.A number of these lawsuits have resulted in the payment of substantial awards by the defendants.Although we are not currently a party to any material class action lawsuits, we could incur substantial damages and expenses resulting from lawsuits, which would increase the cost of operating the business and decrease the cash available for other uses. GOVERNMENT AND INDUSTRY REGULATION. We are subject to various federal, state and local regulations.Our products are subject to state and local regulation by health, sanitation, food and workplace safety and other agencies.We may experience material difficulties or failures in obtaining the necessary licenses or approvals for new products which could delay planned execution of our business plan.We are subject to the U.S. Americans with Disabilities Act and similar state laws that give civil rights protections to individuals with disabilities in the context of employment, public accommodations and other areas.We may in the future have to modify office and warehouse space, for example by adding access ramps or redesigning certain architectural fixtures, to provide service to or make reasonable accommodations for disabled persons.The expenses associated with these modifications could be material.Our operations are also subject to the U.S. Fair Labor Standards Act, which governs such matters as minimum wages, overtime and other working conditions, along with the U.S. Americans with Disabilities Act, family leave mandates and a variety of similar laws enacted by the states that govern these and other employment law matters.In addition, federal proposals to introduce a system of mandated health insurance and flexible work time and other similar initiatives could, if implemented, adversely affect our operations.In recent years, there has been an increased legislative, regulatory and consumer focus on nutrition and advertising practices in the food industry.As a result, we may in the future become subject to initiatives in the area of nutrition disclosure or advertising, such as requirements to provide information about the nutritional content of our products, which could increase our expenses. -19- Item 1B.Unresolved Staff Comments Not applicable Item 2.Properties On September 29, 2010, the Company signed a lease for office space in Jacksonville, Florida. The lease commenced on November 1, 2010 and is for a term of three years and one month. The monthly rent is $1,073.33 with annual increases. The lease required a security deposit of $1,700. December 31, December 31, 2010 Furniture and fixtures $ $ Office equipment Total property and equipment Less: Accumulated depreciation ) ) Property and equipment, net $ $ Item 3.Legal Proceedings In the ordinary course of business, the Company may become involved in legal proceedings from time to time.There are no material pending lending proceedings of which the Company is a party. Item 4.Submission of Matters to a Vote of Security Holders None. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock was initially quoted on OTCBB under the symbol STKO. The following table sets forth for the indicated periods the high and low sales prices per share for our common stock on the OTCQB. Fiscal Year 2011 Quarters Ended: High Low March 31, 2011 $ June 30, 2011 September 30, 2011 December 31, 2011 Fiscal Year 2010 Quarters Ended: High Low March 31, 2010 $ $ June 30, 2010 September 30, 2010 December 31, 2010 -20- Holders of Record As of April 15, 2012, there were approximately270 stockholders of record of our common stock, and the closing price of our common stock was $0.007 per share as reported by OTCQB. Dividends Since our inception, we have not declared nor paid any cash dividends on our capital stock and we do not anticipate paying any cash dividends in the foreseeable future. Our current policy is to retain any earnings in order to finance our operations. Our Board of Directors will determine future declarations and payments of dividends, if any, in light of the then-current conditions it deems relevant and in accordance with applicable corporate law. Securities Authorized for Issuance Under Equity Compensation Plans As of the date hereof, we have not adopted an equity compensation plan and have not granted any stock options. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Result of Operations INTRODUCTION Management’s discussion and analysis of financial conditions and results of operations is provided as a supplement to the accompanying consolidated financial statements and footnotes help provide an understanding of our financial condition, the changes in our financial condition and the results of operations.Our discussion is organized as follows: Overview.This section provides a general description of our business, as well as recent significant transaction or events that we believe are important in understanding the results of operations, as well as to anticipate future trends in those operations. Results of Operations. This section provides an analysis of our results of operations presented in the accompanying consolidated statements of operations by comparing the results for fiscal years 2010 and 2011. Financial Condition and Liquidity and Capital Resources. This section provides an analysis of our cash flows, as well as a discussion of our outstanding debt that existed as of December 31, 2011. -21- Forward-Looking Statements We make forward-looking statements in Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report based on the beliefs and assumptions of our management and on information currently available to us. Forward-looking statements include information about our possible or assumed future results of operations which follow under the headings “Business and Overview,” “Liquidity and Capital Resources,” and other statements throughout this report preceded by, followed by or that include the words “believes,” “expects,” “anticipates,” “intends,” “plans,” “estimates” or similar expressions. Forward-looking statements are subject to a number of risks and uncertainties that could cause actual results to differ materially from those expressed in these forward-looking statements, including the risks and uncertainties described below and other factors we describe from time to time in our periodic filings with the U.S. Securities and Exchange Commission (the “SEC”). We therefore caution you not to rely unduly on any forward-looking statements. The forward-looking statements in this report speak only as of the date of this report, and we undertake no obligation to update or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. OVERVIEW ANTHUS LIFE strives to become one of the leading suppliers of natural and organic products by maintaining the highest standards for quality, consistency, sustainability, product assortments, value-added support services and integrity in our business and personal relationships.Through trust and our commitment to quality we will build a loyal consumer following throughout North America. An experienced core management team is in place and has reviewed, studied and analyzed the natural and/or organic product market. ANTHUS LIFE will establish a procurement program and will work with outside professionals to build ANTHUS LIFE’s business, create brands through eco friendly packaging and distinctive labeling, and develop key distribution relationships. The strategy is to have ANTHUS LIFE’s brand name strongly associated on all their distributed products and to focus on finding and developing the best USDA certified natural and/or organic food product options for North America. In fact, during 2012, ANTHUS LIFE will introduce additional USDA Certified Organic health bars.Also, for 2012, ANTHUS LIFE’s R&D team is diligently working to develop additional product line extensions to include several products for the natural and organic food market as well as for the health and wellness market. ANTHUS LIFE has secured a manufacturer with the requisite governmental approval, having completed the package design and is distributing the initial product offering.ANTHUS LIFE is excited about the opportunity to bring healthy, great tasting, and natural and/or organic food products at affordable prices to the mass North American market. -22- Results of Operations General:In July 2011, Anthus Life purchased Stakool, Inc. pursuant to a Purchase Agreement wherein Anthus Life Corp agreed to pay Stakool, Inc. $350,000; and Stakool, Inc. and certain shareholders agreed to relinquish a majority of issued and outstanding Common Shares and all of the issued and outstanding Preferred Shares.An Agreement of Plan and Reorganization was subsequently entered into and Stakool, Inc. is currently being reorganized accordingly. Operating expensesfor the twelve months ended December 31, 2011 and December 31, 2010 are as follows: OPERATING EXPENSES Professional fees Consulting fees Consulting – stock-based compensation 0 Advertising and promotion Payroll expense 0 Depreciation 72 Auto expense Insurance Meals and entertainment Postage and delivery Rent Telephone, internet and utilities Travel Bank charges Printing and reproduction Investor and public relations Graphic design Office supplies General and administrative expenses TOTAL OPERATING EXPENSES Stakool, Inc. and Anthus Life Corp’s pro forma financial statements were presented as an exhibit to a Form 8-K/A filed on November 9, 2011. Financial Condition and Liquidity & Capital Resources Cash on hand at December 31, 2011, was $15,560 compared to $87,431at January 1, 2011. During 2011, we used $308,855 in operations, partially offset by net financing activity of $184,700, as well as using up the cash on hand at January 1, 2011. -23- We believe we can meet our liquidity and capital requirements in 2012 from a variety of sources.These include our present capital resources, internally generated cash, and future equity financing activities in the fiscal year 2012. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 7A.Quantitative and Qualitative Disclosures About Market Risk The Company does not hold any assets or liability requiring disclosure under this item. Item 8.Financial Statements and Supplementary Data The financial statements and supplementary data required by this item are set forth at the end of this Annual Report on Form 10-K beginning on page F-1. Item 9.Changes in and Disagreements with Accountants and Financial Disclosure There were no significant changes in our internal controls over financial reporting that occurred subsequent to our evaluation of our internal control over financial reporting for the period ended December 31, 2011 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9A.Controls and Procedures Disclosure Controls and Procedures.Our management, with the participation of our Chief Executive Officer has evaluated the effectiveness of our disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in connection with the preparation of this Annual Report on Form 10-K, as of December 31, 2011. Based on the review described above, our Chief Executive Officer determined that our disclosure controls and procedures were effective as of the end of the period covered by this report. Internal Control Over Financial Reporting.Our Management is responsible for establishing and maintaining adequate internal control over financial reporting under the supervision of the President and Chief Executive Officer and the Chief Financial Officer. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. -24- Management evaluated the design and operation of our internal control over financial reporting as of December 31, 2011, based on the framework and criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and has concluded that such internal control over financial reporting is effective. There are no material weaknesses that have been identified by management. An evaluation was performed, under the supervision of, and with the participation of, our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-(e) to the Securities and Exchange Act of 1934). Based on that evaluation, our management, including our Chief Executive Officer and Chief Financial Officer, concluded that our disclosure controls and procedures were adequate and effective, as of December 31, 2011, to ensure that information required to be disclosed by us in the reports that it files or submits under the Securities Exchange Act of 1934, is recorded, processed, summarized, and reported within the time periods specified in the Commission’s rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We do not expect that our disclosure controls and procedures or internal control over financial reporting will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the system are met and cannot detect all deviations. Because of the inherent limitations in all control systems, no evaluation of control can provide absolute assurance that all control issues and instances of fraud or deviations, if any, within the Company have been detected. This report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this report. Item 9B.Other Information Not applicable. -25- PART III Item 10.Directors, Executive Officers and Corporate Governance Section 16(a) Beneficial Ownership Reporting Compliance Section 16 of the Securities Exchange Act of 1934 requires our directors and executive officers and persons who own more than 10 percent of a registered class of our equity securities to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock and other equity securities.These Section 16 reporting persons are required by Securities and Exchange Commission regulations to furnish us with copies of all Section 16 forms they file. Item 11.Executive Summary and Compensation Information Regarding the Directors of Stakool, Inc. Our bylaws provide that our board of directors shall consist of at least one member and will be determined by resolution of our board of directors.The number of members of our board of directors is currently three. The following table lists our directors and provides their respective ages and titles as of December 31, 2011. Name Age Position Peter Hellwig 45 Director, President/CEO Kenji Katayama 55 Secretary/Director Christian Breda 29 Director Executive Summaries EXECUTIVE SUMMARY OF PETER HELLWIG Mr. Hellwig received his Bachelor of Science degree in Industrial Management from the University of Massachusetts in 1989.Mr. Hellwig also brings 20 plus years of specialized experience to ANTHUS LIFE.Primarily, Mr. Hellwig has significant experience in the organic, natural and environmentally conforming products segments of various markets.Some of these market segments include specialty retail, big-box retail, hospitality, food services and the marine markets to name a few.Mr. Hellwig possesses extensive experience in these specific markets spanning a broad spectrum of products ranging from hard goods to specialty chemicals.In addition, Mr. Hellwig has successfully developed distribution throughout these markets through all aspects of the supply chain to include wholesale, distribution, retail/consumer, managing manufacturer’s reps as well as private label consumer activity. Mr. Hellwig has held senior management positions such as the Division General Manager and Vice President and Director of Business Development of several specialty chemicals manufacturers and the Director of Sales & Marketing of a leading Marine Hardware manufacturer.In addition, Mr. Hellwig has held senior positions at a leading corporate development consulting firm, and was the founder and co-owner of a corporate development and strategic planning consulting firm.This consulting expertise resulted in an extensive background in providing business development, M&A, strategic planning, competitive intelligence and corporate/market development support on a consultancy basis to in excess of 300+ clients in a wide array of industries (to include retail, specialty chemicals, aerospace, high-technology, e-commerce portals, dot.com, among others) to provide product launch, mergers and acquisition support, strategic planning, assistance impacting in excess of 250 products/services. -26- EXECUTIVE SUMMARY OF KENJI KATAYAMA Mr. Katayama has over 30 years of experience in the food service industry with world class hotel chains and exclusive organizations. Mr. Katayama was educated at Centennial College in Toronto,in Hotel and Restaurant Management. In 1979, he was hired by CP Hotels at Banff Springs, where hespent over10 years.Hiscareer has taken him to Bermuda, Vancouver, Osaka, Kyoto, and in Tokyo he was appointed general manager of a prestigious press club, Foreign Correspondents’ Club of Japan. There, he managed the entire operation for four years with a staff of68, and took the organization to new heights in terms of improved services for its membersand profitabilityfor the Club. During his tenure, he was also tasked with the responsibility of overseeing the renovation of the facility andcompleted it within budget. In addition to the management positions he has held, Mr. Katayamaplayedpivotal roles in high profile large scale functions, such asthe Gala Banquet for 1988 Calgary Winter Olympics, and the 1saka Summit. Mr. Katayama’sglobal experience and knowledge in food service and business management brings an important dimension to the development of the business of Anthus Life Corp. EXECUTIVE SUMMARY OF CHRISTIAN BREDA Mr. Breda studied Graphic Design for at the St. James Campus School of Design, George Brown College in Toronto. Upon graduation, Mr. Breda was certified in Adobe Systems, and established his own unique studio - CMB Design Inc. In taking on the role of Creative Director, we became instrumental in the development of creative and design materials for the company’s clientele. His services in graphic design, creative & art direction, print production and website development became instrumental in the deployment of the strategic direction and branding of the company’s clientele. Through the years his studio has built a long list of very large, well-known and reputable clients from around the world that consistently continue to do business with CMB Design Inc. Mr. Breda’s over 10 years experience in this industry and as a Registered Graphic Designer and brings a significant degree of vertically integrated capabilities to Anthus Life’s in its quest to develop a significant degree of brand equity, consumer awareness and consumer-oriented brands. -27- EXECUTIVE SUMMARY OF DARIN O’CALLAGHAN ADVISORY BOARD MEMBER Mr. O’Callaghan is the founder of The Nutri Wave Group (NWG). NWG is a brand management & master brokerage firm that facilitates the entry of premium brands/products into multiple distribution channels in North America.NWG acts as an intermediary between select manufacturers in the alternative health, OTC and personal care industry and an established network of retailers (Independent Health, Mass, Pharmacy and Convenience), distributors and market specialists.The company was established out of a growing demand for professional market management linked with master brokerage services in the natural products industry. At present NWG has a diverse portfolio of select brands/products under management in various channels such as Independent Health, Mass Market and Convenience stores across Canada and parts of the US.The company is centrally located in Toronto, Ontario, Canada. Mr. O’Callaghan is recognized for his success in managing some of the top brands in the Canadian market. He has over 12 years of experience in the natural health products industry and has a strong reputation for building solid business partnerships.His contacts and expertise span a spectrum of key market areas of interest to Anthus Life Corp. including Key Retailers (Independent Health, Mass and Grocery), Regulatory Consultants, Media relationships, Distributors and Brokers. EXECUTIVE SUMMARY OF DAVID ERNST – ADVISORY BOARD MEMBER Mr. Ernst sits on the boards of emarketoolz.com, Pulse Innovations and BrushPoint as a director. He also serves on the Advisory Board of GO Lighting Technologies. He works as a volunteer with the Halton Business Development Corp and is President of the Optimist Club of Burlington. Mr. Ernst’s management experience includes Area Manager responsible for DOW Chemical Canada and Director of Advertising and Customer Service for Freure Homes. He has strong packaged goods, phyto pharmaceutical and health food experience and provides strategic direction to a number of businesses operating throughout North America. Presently, Mr. Ernst is the President of a flourishing advertising agency in Oakville called MCAN Communications.MCAN is part of the marketing communication agencynetwork, a Corp of 16 independent agencies located throughout North America. Mr. Ernst has a BA from Wilfrid Laurier and an Executive Diploma in Marketing from The University of Western Ontario. -28- Executive Compensation. Any compensation received by our officers and directors will be evaluated and determined from time to time. At this time, salaries are being paid as outlined in the table set forth below: SUMMARY COMPENSATION TABLE Name and Principal Position (a) Year (b) Salary ($) (c) Bonus ($) (d) Stock Awards ($) (e) Option Awards ($) (f) Non-Equity Incentive Plan Compensation ($) (g) Nonqualified Deferred Earnings Compensation ($) (h) All Other Compensation ($) (i) Total ($) (j) Peter Hellwig, President 11 0 0 0 0 0 0 Compensation of Directors Any Director who also becomes our employee will receive no extra compensation for their service on our Board of Directors. Directors may be compensated for out-of-pocket expenses associated with attending Board of Directors’ meetings. Item 12.Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters The following table sets forth information regarding the beneficial ownership of our common stock as of April 15, 2012 by: · Each person or group of affiliated persons who we know beneficially owns more than 5% of our common stock; and · Each of our directors and named executive officers; NAME TOTAL SHARES OWNED PERCENTAGE Peter Hellwig, President/Director 3.4% Kenji Katayama, Secretary/Director 3.4% Christian Breda, Director 3.4% The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. The percentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days. Consequently, the denominator used for calculating such percentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable common share property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown. -29- Item 13.Certain Relationships and Related Transactions and Director Independence Certain consultants used by the Company may be paid in stock in lieu of cash, or in combination of stock and cash. The following consultants have been compensated with stock for services rendered: Sharon D. Mitchell (500,000 shares - legal services), Evergreen Marketing (200,000 shares – marketing services), Andrew Hacket (100,000 shares – business development), SmallCapVoice.com (100,000 shares – public relations), Taylor Capital, Inc. (100,000 shares – public relations), Aquiline Group (500,000 shares – marketing services), Braedon Storm Enterprises (200,000 shares – marketing services), Oceanic Consulting (500,000 shares – marketing services), April Westover (50,000 shares – business development), Cape MacKinnon, Inc. (100,000 shares – investor relations), H Norman Olshansky (1,000,000 shares – business development). We did not utilize promoters with regard to raising money through our private placement memorandum. Each investor was contacted directly by Peter Hellwig.Each investor was either a friend, family or a close business associate of the aforementioned. Item 14.Principal Accountant Fees and Services The following table presents the aggregate fees billed by for services provided during our 2010 and 2011 fiscal years. Audit Fees $ $ Audit Related Fees $
